Citation Nr: 1140891	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-17 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part granted service connection for bilateral hearing loss as 0 percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011). 

During his August 2011 hearing before the undersigned, the Veteran testified that his hearing loss disorder had worsened since his most recent VA audiology examination in December 2009.  During the Board hearing, moreover, the Veteran's representative requested that another examination be conducted prior to rendering a decision here.  

Based on these facts, the Board finds that an additional VA audiology examination is in order.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Caffrey v. Brown, 6 Vet. App. 377, 381   (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

At the hearing, the Veteran testified that he had been receiving treatment for hearing loss at the San Antonio VA Medical Center for the previous several years.  Those records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all VA treatment records of the Veteran regarding hearing loss dated from 2009 to the present and associate those records with the claims folder.  

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted including pure tone testing and word recognition testing using the Maryland CNC word list.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed. 

3.  Thereafter, the issue on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


